DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 04/27/2021.
Claims 1-30 have been examined and rejected.

Allowable Subject Matter
Claims 13, 15-21, 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20170238294 A1) in view of Kang (WO2019164363A1).
Regarding Claim 1, Lim discloses a user equipment (UE) (see FIG. 4, UE1) for wireless communication, comprising: a memory; and one or more processors, coupled to the memory, configured to: 
receive, from a base station, in a full duplex transmission mode (see para 420, a wireless communication system supporting a full-duplex scheme), a measurement trigger indicating a set of candidate base station beam pairs, wherein a candidate base station beam pair in the set of candidate base station beam pairs is associated with a corresponding identified UE beam pair in a set of identified UE beam pairs and comprises a base station uplink (UL) beam and a base station downlink (DL) beam (Examiners Note: Using BRI consistent with the specification para 275, Aspect 41-59, the limitation “measurement trigger” has been interpreted to mean “the base station transmits reference signal to the UE”. Based on this interpretation, see para 382, the base station transmits/i.e. the UE receives, a reference signal RS to UEs including Tx UEs and Rx UEs through the selected DL Tx beam), wherein the corresponding identified UE beam pair comprises a UE UL beam and a UE DL beam (see paras 389-391, The BS can set a beam pattern using the configured UE combinations. The BS can receive data transmitted by Tx UEs and transmit data to Rx UEs based on beamforming which is based on the set beam pattern… the BS can select one of the plurality of DL preferable Tx beam indexes fed back by the Rx UE and feedback information about the selected DL preferable Tx beam. The information about the selected DL preferable Tx beam can include a DL Tx beam index allocated for the Rx UE), wherein the set of candidate base station beam pairs are identified based at least in part on a base station self-interference measurement (SIM) (see para 426-427, if there are plurality of candidate UE combinations for which there are a plurality of candidate UE combinations in which at least one of a Tx UE and an Rx UE is overlapped among the plurality of candidate UE combinations, the base station processing module is configured to select one candidate UE combination with minimum remaining self-interference SI from among the plurality of candidate UE combinations in which the at least one of the Tx UE and the Rx UE is overlapped); 
Lim discloses all the above limitations, but does not disclose details regarding: transmit, to the base station, a beam measurement report based at least in part on a plurality of beam measurements obtained based at least in part on the measurement trigger.
In the same field of endeavor, Kang discloses this limitation: see para 409-411, the terminal performs beam measurement through at least one radio unit including a plurality of antennas on the basis of a resource related to beam management. Next, the terminal reports a result of the beam measurement to the base station. The result of the beam measurement may include at least one of first beam pair information for a combination of a transmission beam and a reception beam capable of the SDD or a second beam pair information for a combination of a transmission beam incapable of the SDD and a reception beam; also see para 418, the performing of the beam measurement may include searching for a beam pair capable of SDD to simultaneously transmit and receive the uplink signal and the downlink signal.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lim, so that the UE reports the beam measurement report to the base station as taught by Kang, for efficiently performing beam management using spatial division duplexing SDD (see Kang, Technical problem).

Regarding Claim 2, Lim discloses the UE of claim 1, but does not disclose details regarding: the beam measurement report indicates one or more candidate UE beam pairs in the set of identified UE beam pairs based at least in part on one or more of the plurality of beam measurements satisfying a threshold.
In the same field of endeavor, Kang discloses this limitation: see paras 418-420, the performing of the beam measurement may include searching for a beam pair capable of SDD to simultaneously transmit and receive the uplink signal and the downlink signal. In addition, the combination of the transmission beam and the reception beam may have an one-to-one mapping or many-to one mapping relationship. Also, whether or not the SDD is possible may be determined by comparing a value of self-interference (SI) with a specific threshold value.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lim, so that the UE reports the beam measurement report to the base station as taught by Kang, for efficiently performing beam management using spatial division duplexing SDD (see Kang, Technical problem).

Regarding Claim 3, Lim discloses the UE of claim 1, wherein the one or more processors are further configured to: receive, from the base station, an indication of a selected base station beam pair in the set of candidate base station beam pairs and a selected UE beam pair in the set of identified UE beam pairs (see para 391-392, the BS can select one of the plurality of DL preferable Tx beam indexes fed back by the Rx UE and feedback information about the selected DL preferable Tx beam. The information about the selected DL preferable Tx beam can include a DL Tx beam index allocated for the Rx UE… The BS can feedback, to Tx UEs, information about a UL preferable Rx beam for the Tx UEs. The information about the UL preferable Rx beam can include a UL Rx beam index which the BS selects for the Tx UEs).
Lim does not disclose details regarding: the selected base station beam pair and the selected UE beam pair are selected based at least in part on the beam measurement report and the base station SIM 
In the same field of endeavor, Kang discloses this limitation: see para 409-411, the terminal performs beam measurement through at least one radio unit including a plurality of antennas on the basis of a resource related to beam management. Next, the terminal reports a result of the beam measurement to the base station. The result of the beam measurement may include at least one of first beam pair information for a combination of a transmission beam and a reception beam capable of the SDD or a second beam pair information for a combination of a transmission beam incapable of the SDD and a reception beam; also see paras 418-420, the performing of the beam measurement may include searching for a beam pair capable of SDD to simultaneously transmit and receive the uplink signal and the downlink signal. In addition, the combination of the transmission beam and the reception beam may have an one-to-one mapping or many-to one mapping relationship. Also, whether or not the SDD is possible may be determined by comparing a value of self-interference (SI) with a specific threshold value.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lim, so that the UE reports the beam measurement report to the base station as taught by Kang, for efficiently performing beam management using spatial division duplexing SDD (see Kang, Technical problem).

Regarding Claim 4, Lim discloses the UE of claim 1, but does not disclose: the beam measurement report indicates that no identified UE beam pairs are to be used based at least in part on none of the plurality of beam measurements satisfying a threshold.
In the same field of endeavor, Kang discloses this limitation: see para 435, whether or not the SDD is possible may be determined by comparing a value of self-interference (SI) with a specific threshold value.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lim, so that the UE reports the beam measurement report to the base station as taught by Kang, for efficiently performing beam management using spatial division duplexing SDD (see Kang, Technical problem).

Regarding Claim 5, Lim discloses the UE of claim 1, but does not disclose details regarding: the base station self-interference measurement is based at least in part on a transmission of a channel state information reference signal (CSI-RS), wherein the CSI-RS comprises at least one of: a dedicated CSI-RS transmitted using CSI-RS resources allocated for self- interference measurement, a CSI-RS transmitted for use in a beam management procedure, or a channel measurement (CM) resource configured for use in a CM procedure.
In the same field of endeavor, Kang discloses this limitation: at least one of: (see  FIG. 6, para 160-163, an SSB beam and a CSI JT-RS beam can be used for beam measurement … SSB JT is used for coarse beam measurement, and CSI JT-RS can be used for fine beam measurement), or 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lim, so that the UE uses CSI-Rs for beam measurement as taught by Kang, for efficiently performing beam management using spatial division duplexing SDD (see Kang, Technical problem).

Regarding Claim 6, Lim discloses the UE of claim 1, wherein the one or more processors are further configured to: 
receive, from the base station, a plurality of reference signals (RSs) (see para 212, FIG. 5, a BS can transmit an RS to UEs which are classified into Tx UEs and Rx UEs according to beam sweeping at operation 510. That is, the BS sequentially selects all Tx beams which are configurable as a DL, and transmits the RS through the selected DL Tx beam); 
obtain a plurality of RS measurements based at least in part on the plurality of RSs (see para 213, The UEs can select a DL preferable Tx beam and a DL preferable Rx beam based on the RS transmitted by the BS, and determine a DL preferable Tx beam index and a DL preferable Rx beam index indicating the selected DL preferable Tx beam and DL preferable Rx beam at operation 512);
214, For example, the UEs receives the RS transmitted by the BS through a plurality of DLs to select at least one RS of which estimated quality is good among the received RSs); 
Lim discloses all the above limitations, but does not disclose details regarding: transmit an RS report to the base station, wherein the set of candidate base station beam pairs is identified based at least in part on the RS report.
In the same field of endeavor, Kang discloses this limitation: see para 409-411, the terminal performs beam measurement through at least one radio unit including a plurality of antennas on the basis of a resource related to beam management. Next, the terminal reports a result of the beam measurement to the base station. The result of the beam measurement may include at least one of first beam pair information for a combination of a transmission beam and a reception beam capable of the SDD or a second beam pair information for a combination of a transmission beam incapable of the SDD and a reception beam; also see para 418, the performing of the beam measurement may include searching for a beam pair capable of SDD to simultaneously transmit and receive the uplink signal and the downlink signal.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lim, so that the UE reports the beam measurement report to the base station as taught by Kang, for efficiently performing beam management using spatial division duplexing SDD (see Kang, Technical problem).

Regarding Claim 7, Lim discloses the UE of claim 6, but does not disclose: the plurality of RSs comprises channel state information RSs (CSI-RSs), wherein the RS report comprises a CSI-RS beam report, wherein the CSI-RS beam report indicates at least one of: a set of beams that satisfy a first quality threshold, or a set of beams that fail to satisfy a second quality threshold.
In the same field of endeavor, Kang discloses this limitation: the plurality of RSs comprises channel state information RSs (CSI-RSs), wherein the RS report comprises a CSI-RS beam report see  FIG. 6, para 160-163, an SSB beam and a CSI JT-RS beam can be used for beam measurement … SSB JT is used for coarse beam measurement, and CSI JT-RS can be used for fine beam measurement), wherein the CSI-RS beam report indicates at least one of: a set of beams that satisfy a first quality threshold (see para 353, any beam pair among the candidate beam pairs reported as the proposed information may additionally need a process of finding and reporting what beam pair (which is the lowest SI value) among the candidate beam pairs reported as the proposed information in the wireless channel environment of the corresponding terminal; also see para 409-411, the terminal performs beam measurement through at least one radio unit including a plurality of antennas on the basis of a resource related to beam management. Next, the terminal reports a result of the beam measurement to the base station. The result of the beam measurement may include at least one of first beam pair information for a combination of a transmission beam and a reception beam capable of the SDD or a second beam pair information for a combination of a transmission beam incapable of the SDD and a reception beam; also see paras 418-420, the performing of the beam measurement may include searching for a beam pair capable of SDD to simultaneously transmit and receive the uplink signal and the downlink signal. In addition, the combination of the transmission beam and the reception beam may have an one-to-one mapping or many-to one mapping relationship. Also, whether or not the SDD is possible may be determined by comparing a value of self-interference (SI) with a specific threshold value), or 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lim, so that the UE reports the beam measurement report to the base station as taught by Kang, for efficiently performing beam management using spatial division duplexing SDD (see Kang, Technical problem).

Regarding Claim 8, Lim discloses the UE of claim 1, wherein a pair of the set of candidate base station beam pairs comprises at least one of: a base station DL transmission reference signal (RS) beam that corresponds to a UE DL reception RS beam, or a base station UL reception RS beam that corresponds to a UE UL transmission RS beam (see paras 389-391, The BS can set a beam pattern using the configured UE combinations. The BS can receive data transmitted by Tx UEs and transmit data to Rx UEs based on beamforming which is based on the set beam pattern… the BS can select one of the plurality of DL preferable Tx beam indexes fed back by the Rx UE and feedback information about the selected DL preferable Tx beam. The information about the selected DL preferable Tx beam can include a DL Tx beam index allocated for the Rx UE)).

Regarding Claim 11, Lim discloses the UE of claim 1, but does not disclose details regarding: the measurement trigger comprises an allocation, to the UE, of a resource for transmitting a reference signal (RS) for performing an intended beam measurement corresponding to a UE beam pair of the set of identified UE beam pairs.
In the same field of endeavor, Kang discloses this limitation: see para 409-411, the terminal performs beam measurement through at least one radio unit including a plurality of antennas on the basis of a resource related to beam management. Next, the terminal reports a result of the beam measurement to the base station. The result of the beam measurement may include at least one of first beam pair information for a combination of a transmission beam and a reception beam capable of the SDD or a second beam pair information for a combination of a transmission beam incapable of the SDD and a reception beam; also see para 418, the performing of the beam measurement may include searching for a beam pair capable of SDD to simultaneously transmit and receive the uplink signal and the downlink signal.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lim, so that the UE reports the beam measurement report to the base station as taught by Kang, for efficiently performing beam management using spatial division duplexing SDD (see Kang, Technical problem).

Regarding Claim 28, Lim discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving, from a base station, in a full duplex transmission mode (see para 420, a wireless communication system supporting a full-duplex scheme), a measurement trigger indicating a set of candidate base station beam pairs, wherein a candidate base station beam pair in the set of candidate base station beam pairs is associated with a corresponding identified UE beam pair in a set of identified UE beam pairs and comprises a base station uplink (UL) beam and a base station downlink (DL) beam (Examiners Note: Using BRI consistent with the specification para 275, Aspect 41-59, the limitation “measurement trigger” has been interpreted to mean “the base station transmits reference signal to the UE”. Based on this interpretation, see para 382, the base station transmits/i.e. the UE receives, a reference signal RS to UEs including Tx UEs and Rx UEs through the selected DL Tx beam), wherein the corresponding identified UE beam pair comprises a UE UL beam and a UE DL beam (see paras 389-391, The BS can set a beam pattern using the configured UE combinations. The BS can receive data transmitted by Tx UEs and transmit data to Rx UEs based on beamforming which is based on the set beam pattern… the BS can select one of the plurality of DL preferable Tx beam indexes fed back by the Rx UE and feedback information about the selected DL preferable Tx beam. The information about the selected DL preferable Tx beam can include a DL Tx beam index allocated for the Rx UE), wherein the set of candidate base station beam pairs are identified based at least in part on a base station self-interference measurement (SIM) (see para 426-427, if there are plurality of candidate UE combinations for which there are a plurality of candidate UE combinations in which at least one of a Tx UE and an Rx UE is overlapped among the plurality of candidate UE combinations, the base station processing module is configured to select one candidate UE combination with minimum remaining self-interference SI from among the plurality of candidate UE combinations in which the at least one of the Tx UE and the Rx UE is overlapped); 
Lim discloses all the above limitations, but does not disclose details regarding: transmitting, to the base station, a beam measurement report based at least in part on a plurality of beam measurements obtained based at least in part on the measurement trigger.
In the same field of endeavor, Kang discloses this limitation: see para 409-411, the terminal performs beam measurement through at least one radio unit including a plurality of antennas on the basis of a resource related to beam management. Next, the terminal reports a result of the beam measurement to the base station. The result of the beam measurement may include at least one of first beam pair information for a combination of a transmission beam and a reception beam capable of the SDD or a second beam pair information for a combination of a transmission beam incapable of the SDD and a reception beam; also see para 418, the performing of the beam measurement may include searching for a beam pair capable of SDD to simultaneously transmit and receive the uplink signal and the downlink signal.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lim, so that the UE reports the beam measurement report to the base station as taught by Kang, for efficiently performing beam management using spatial division duplexing SDD (see Kang, Technical problem).

Regarding Claim 29, Lim discloses a method of wireless communication performed by a base station, comprising: 
transmitting, to a user equipment (UE), in a full duplex transmission mode (see para 420, a BS in a wireless communication system supporting a full-duplex scheme), a measurement trigger indicating a set of candidate base station beam pairs (Examiners Note: Using BRI consistent with the specification para 275, Aspect 41-59, the limitation “measurement trigger” has been interpreted to mean “the base station transmits reference signal to the UE”. Based on this interpretation, see para 382, the base station transmits/i.e. the UE receives, a reference signal RS to UEs including Tx UEs and Rx UEs through the selected DL Tx beam), wherein a candidate base station beam pair in the set of candidate base station beam pairs is associated with a corresponding identified UE beam pair in a set of identified UE beam pairs and comprises a base station uplink (UL) beam and a base station downlink (DL) beam, wherein the corresponding identified UE beam pair comprises a UE UL beam and a UE DL beam (see para 420, transmit a signal to the Tx UE included in the at least one UE combination based on the Tx antenna beam allocated by the base station/processing module, and to receive a signal from the Rx UE included in the at least one UE combination based on the Rx antenna beam allocated by the processing module, wherein the reference information includes Tx antenna beam identification information indicating a Tx antenna beam which is requested by each of the at least one Tx UE and Rx antenna beam identification information indicating an Rx antenna beam which is requested by each of the at least one Rx UE), wherein the set of candidate base station beam pairs are identified based at least in part on a base station self-interference measurement (SIM) (see para 426-427, if there are plurality of candidate UE combinations for which there are a plurality of candidate UE combinations in which at least one of a Tx UE and an Rx UE is overlapped among the plurality of candidate UE combinations, the base station processing module is configured to select one candidate UE combination with minimum remaining self-interference SI from among the plurality of candidate UE combinations in which the at least one of the Tx UE and the Rx UE is overlapped); and 
Lim discloses all the above limitations, but does not disclose details regarding: receiving, from the UE, a beam measurement report based at least in part on a plurality of beam measurements obtained based at least in part on the measurement trigger.
In the same field of endeavor, Kang discloses this limitation: see para 409-411, the terminal performs beam measurement through at least one radio unit including a plurality of antennas on the basis of a resource related to beam management. Next, the terminal reports a result of the beam measurement to the base station. The result of the beam measurement may include at least one of first beam pair information for a combination of a transmission beam and a reception beam capable of the SDD or a second beam pair information for a combination of a transmission beam incapable of the SDD and a reception beam; also see para 418, the performing of the beam measurement may include searching for a beam pair capable of SDD to simultaneously transmit and receive the uplink signal and the downlink signal.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lim, so that the UE reports the beam measurement report to the base station as taught by Kang, for efficiently performing beam management using spatial division duplexing SDD (see Kang, Technical problem).

Regarding Claim 30, Lim discloses a base station (see FIG. 2) for wireless communication, comprising: a memory; and one or more processors, coupled to the memory, configured to: 
transmit, to a user equipment (UE), in a full duplex transmission mode (see para 420, a BS in a wireless communication system supporting a full-duplex scheme), a measurement trigger indicating a set of candidate base station beam pairs (Examiners Note: Using BRI consistent with the specification para 275, Aspect 41-59, the limitation “measurement trigger” has been interpreted to mean “the base station transmits reference signal to the UE”. Based on this interpretation, see para 382, the base station transmits/i.e. the UE receives, a reference signal RS to UEs including Tx UEs and Rx UEs through the selected DL Tx beam), wherein a candidate base station beam pair in the set of candidate base station beam pairs is associated with a corresponding identified UE beam pair in a set of identified UE beam pairs and comprises a base station uplink (UL) beam and a base station downlink (DL) beam, wherein the corresponding identified UE beam pair comprises a UE UL beam and a UE DL beam (see para 420, transmit a signal to the Tx UE included in the at least one UE combination based on the Tx antenna beam allocated by the base station/processing module, and to receive a signal from the Rx UE included in the at least one UE combination based on the Rx antenna beam allocated by the processing module, wherein the reference information includes Tx antenna beam identification information indicating a Tx antenna beam which is requested by each of the at least one Tx UE and Rx antenna beam identification information indicating an Rx antenna beam which is requested by each of the at least one Rx UE), wherein the set of candidate base station beam pairs are identified based at least in part on a base station self-interference measurement (SIM) (see para 426-427, if there are plurality of candidate UE combinations for which there are a plurality of candidate UE combinations in which at least one of a Tx UE and an Rx UE is overlapped among the plurality of candidate UE combinations, the base station processing module is configured to select one candidate UE combination with minimum remaining self-interference SI from among the plurality of candidate UE combinations in which the at least one of the Tx UE and the Rx UE is overlapped); and 
Lim discloses all the above limitations, but does not disclose details regarding: receive, from the UE, a beam measurement report based at least in part on a plurality of beam measurements obtained based at least in part on the measurement trigger.
In the same field of endeavor, Kang discloses this limitation: see para 409-411, the terminal performs beam measurement through at least one radio unit including a plurality of antennas on the basis of a resource related to beam management. Next, the terminal reports a result of the beam measurement to the base station. The result of the beam measurement may include at least one of first beam pair information for a combination of a transmission beam and a reception beam capable of the SDD or a second beam pair information for a combination of a transmission beam incapable of the SDD and a reception beam; also see para 418, the performing of the beam measurement may include searching for a beam pair capable of SDD to simultaneously transmit and receive the uplink signal and the downlink signal.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lim, so that the UE reports the beam measurement report to the base station as taught by Kang, for efficiently performing beam management using spatial division duplexing SDD (see Kang, Technical problem).

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Kang, in view of Nilsson (US 20220264318 A1).
Regarding Claim 9, Lim in view of Kang disclose the UE of claim 1, but does not disclose: the one or more processors are further configured to: transmit, to the base station, a beam filter indication to facilitate filtering intra-panel beam pairs associated with the UE, wherein the beam filter indication indicates at least one of: a panel identifier corresponding to a panel associated with the UE, 
In the same field of endeavor, Nilsson discloses this limitation: see FIG. 10, para 87-88, the UE applies interference filtering and determines throughput values for each candidate beam pair. That is, the UE calculates a throughput value for each TRP (channel/interference) TX beam combination… UE receives measurement resources on antenna panels 1 and 2, from channel transmit beams 1 and 2 and interference transmit beams 3 and 4 of the TRP node… at para 102, the determination of the throughput value comprises the application of interference processing. Such interference processing may include, for instance, determining one or more weights for the first and second panels of UE. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lim and Kang, so that the UE transmits throughput of beam pairs filtered by the UE and associated with a UE panel as taught by Nilsson,  for reporting, from a UE, preferred beam pairs and/or throughput values (see Nilsson, Technical Field).

Regarding Claim 10, Lim in view of Kang disclose the UE of claim 9, but does not disclose: the beam filter indication is transmitted with a channel state information reference signal report.
In the same field of endeavor, Nilsson discloses this limitation: see FIG. 10, para 101, the UE may calculate values for only a subset N of the possible TRP TX beam pairs, where N ranges from zero to all pairs… In another alternative, the subset of possible TRP (channel-interference) TX beams may be defined by higher layer signaling as part of the configuration of the CSI report. For instance, if there are 16 possible combinations, a bitmap of size 16 may be signaled to define the subset, where a ‘1’ indicates that the combination is included in the subset; also see para 104, In the next step 1070, the UE selects N TRP beam pairs and signals the selection back to the TRP. For example, the UE may select the N TRP (channel-interference) TX beam pairs with the highest throughput values (e.g., SIRs, SINRs, etc.). A set forth above, the value of N may be pre-defined in the specification, or, configurable via higher-layer signaling such as RRC signaling, for instance comprised in the CSI-report configuration. Or, the value of N may be determined and reported by the UE. Additionally, the UE may report the corresponding throughput values with the selected beam pairs, or just the throughput values.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lim and Kang, so that the UE transmits throughput of beam pairs filtered by the UE in a CSI report as taught by Nilsson,  for reporting, from a UE, preferred beam pairs and/or throughput values (see Nilsson, Technical Field).

Claims 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Kang, in view of Park (US20200145967A1).
Regarding Claim 12, Lim discloses the UE of claim 11, and discloses measuring self-interference.
Lim in view of Kang do not disclose: the UE beam pair comprises intra-panel UE beams, and wherein the one or more processors are further configured to: transmit the RS using the resource; and perform a measurement that is different than an intended self-interference beam measurement, wherein the measurement includes at least one cross link interference measurement associated with a neighbor UE.
Park discloses cress link interference CLI: see para 391-395, Communication networks may support DL and/or UL power control enhancements and/or timing requirements, for example, to allow intra-panel FDM and/or SDM of backhaul and access links. Communication networks may provide interference management (e.g., cross-link interference management)…. Communication networks may control cross-link interference (CLI) on access links and backhaul links, for example, by providing interference measurement and management mechanisms. Communication networks may CLI across one and/or multiple hops.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lim and Kang, to measure and manage cross link interference as taught by Park, for controlling cross link interference by providing interference measurement and management mechanisms (see Park, para 395).

Regarding Claim 14, Lim discloses the UE of claim 1, Lim in view of Kang do not disclose: obtain the plurality of beam measurements using a beam measurement procedure, wherein the beam measurement procedure is based at least in part on a cross link interference (CLI) configuration and is performed concurrently with a CLI procedure.
Park discloses cress link interference CLI: see para 391-395, Communication networks may support DL and/or UL power control enhancements and/or timing requirements, for example, to allow intra-panel FDM and/or SDM of backhaul and access links. Communication networks may provide interference management (e.g., cross-link interference management)…. Communication networks may control cross-link interference (CLI) on access links and backhaul links, for example, by providing interference measurement and management mechanisms. Communication networks may CLI across one and/or multiple hops.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lim and Kang, to measure and manage cross link interference as taught by Park, for controlling cross link interference by providing interference measurement and management mechanisms (see Park, para 395).

Claim 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Kang, in view of Guan (US 20220279370 A1).
Regarding Claim 22, Lim in view of Kang, disclose the UE of claim 1 and disclose beam measurement procedure, but do not disclose: the beam measurement procedure is based at least in part on a layer one signal to interference plus noise ratio (L1-SINR) measurement configuration.
In the same field of endeavor, Guan discloses this limitation: see para 105, A beam management mechanism based on anL1-SINR (layer 1-SINR) is introduced to 3GPP R16. To perform the beam management based on an L1-SINR, the release allows dedicated configuration of an interference measurement resource (IMR). 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lim and Kang, to beam measurement based on L1-SINR as taught by Guan, to help reduce resource overheads (see Guan, para 5).

Regarding Claim 23, Lim in view of Kang, disclose the UE of claim 22, but do not disclose: the L1-SINR measurement configuration indicates: a first resource setting corresponding to a channel measurement (CM) process, the first resource setting indicating at least one CM resource (CMR) associated with at least one DL beam of the set of identified UE beam pairs that is to receive an associated channel state information reference signal transmission from the base station; and a second resource setting corresponding to a UE SIM process, the second resource setting indicating at least one interference measurement resource (IMR) associated with at least one beam pair of the set of identified UE beam pairs, wherein a DL beam of the at least one beam pair is a same beam as a DL beam associated with the CMR, and wherein the IMR corresponds to at least one sounding reference signal to be received by at least one UL beam of the at least one beam pair.
In the same field of endeavor, Guan discloses this limitation: see para 219, The first resource set is a non-zero power CSI-RS resource set used for channel measurement. The second resource set is a non-zero power CSI-RS resource set used for interference measurement. The third resource is a zero power CSI-RS resource used for interference measurement. For L1-SINR measurement, in an existing protocol that a non-zero power CSI-RS resource set used for channel measurement further corresponds to a zero power CSI-RS resource used for interference measurement; also see para 282, an uplink beam training method. The method includes: A network device sends configuration information, where the configuration information is used to configure a first resource set, resources corresponding to resource identifiers in the first resource set are used for uplink sounding, the first resource set includes identifiers of N first resources, the identifiers of the N first resources are the same, and N is an integer greater than 1. After receiving the configuration information, the terminal device sends a reference signal on the first resource. After sending the configuration information, the network device measures a reference signal on the first resource.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lim and Kang, to beam measurement based on L1-SINR as taught by Guan, to help reduce resource overheads (see Guan, para 5).

Regarding Claim 24, Lim in view of Kang, disclose the UE of claim 23, but do not disclose: the L1-SINR measurement configuration further indicates a one-to-one mapping between the at least one CMR and the at least one IMR.
In the same field of endeavor, Guan discloses this limitation: see para 105, To perform the beam management based on an L1-SINR, the release allows dedicated configuration of an interference measurement resource (IMR). There is a one-to-one correspondence between an IMR and a channel measurement resource (CMR), that is, one CMR is configured with one IMR. The IMR resource is used by a terminal device for interference and noise measurement. The CMR resource is used by the terminal device for channel measurement. The IMR resource and the CMR resource is collectively referred to as a CSI-RS resource.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Lim and Kang, to beam measurement based on L1-SINR as taught by Guan, to help reduce resource overheads (see Guan, para 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472